Citation Nr: 1708733	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to February 1955.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision and notification letter by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  All claims involving alleged mustard gas exposure are centralized and processed by the Muskogee, Oklahoma RO.  Original jurisdiction in this case remains with the RO in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary so that the VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  Regarding the in-service incurrence, a May 2007 Department of Veterans' Affairs Request for Information form indicates that the Veteran's service treatment records are unavailable for review.  In cases where a veteran's service treatment records are unavailable through no fault of his or her own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. §  5107a; 38 C.F.R. § 3.303(a).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The Veteran's DD-214 shows that his military occupational specialty in service was a gas mask repairman, and that he served with the 59th Chemical Corps that was stationed at Fort McLellan, Alabama.  The Veteran asserts that as a result of his duties in service, he was exposed to mustard gas and had an incident in which he needed to be decontaminated.  See, e.g., March 2015 VA Form 9.  Apart from the Veteran's February 1955 service separation physical examination report, the remainder of his service treatment records are unavailable.  As noted, VA has a heightened duty to assist in situations such as in this case.  It is not readily apparent from a review of the record, however, that all possible development was undertaken to establish whether the Veteran was exposed to mustard gas in service.  

In this regard, the Board acknowledges that a search was conducted for the Veteran's name in the Chemical Biological Warfare Exposure System, which yielded negative results.  However, further development should also be undertaken to determine whether mustard gas was used or tested at Fort McLellan while the Veteran was stationed at that location.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate records facility and obtain and associate with the claims file all records of mustard gas use or testing at Fort McClellan, Alabama between February 1953 and February 1955, and identify the military units and/or personnel present for the use or testing.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

2.  After the above records development has been completed, and only if it is determined that mustard gas was used or tested at Fort McLellan, Alabama between February 1953 and February 1955, provide the Veteran with an appropriate examination to determine the nature and likely etiology of his skin cancer.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the skin cancer was caused or aggravated by the Veteran's military service.  The examiner must specifically address the relation, if any, of mustard gas exposure to the Veteran's skin cancer.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




